The mother of a minor child appeals from a judgment of a single justice of this court denying her petition pursuant to G. L. c. 211, § 3. She had sought relief from a temporary custody order entered in a care and protection proceeding in the Juvenile Court. We dismiss the appeal as moot.
The case is before us pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). Before the case was fully briefed, the mother was reunited with the child, and the underlying care and protection case in the Juvenile Court was dismissed at the request of the Department of Children and Families (department) without objection from any other party. The department and the child argue that, in these circumstances, the mother’s appeal should be dismissed as moot. We agree. The mother’s claims regarding the rights in a care and protection matter of a parent who is a foreign national and unable to obtain a visa to travel to this country “are heavily dependent on the specific facts of this case, unlikely to arise again in substantially the same form, and should they recur, they would not necessarily evade review before they become *1017moot.” Guardianship of Nolan, 441 Mass. 1012, 1013 (2004). See Care & Protection of Torrence, 454 Mass. 1010, 1010 (2009); Care & Protection of Perry, 438 Mass. 1014 (2003); Care & Protection of Lorraine, 422 Mass. 1001 (1996).
The case was submitted on briefs.
Hilda I. Lopez for the mother.
Tamar M. Gureghian for the child.
Virginia A. Peel, Special Assistant Attorney General, & Monica C. Murphy for Department of Children and Families.

Appeal dismissed.